DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.

Claims Status
Claims 1-20 remain pending and stand rejected. 

Response to Arguments
	Applicant’s arguments made with respect to the rejection under 35 USC 101 have been fully considered but are not persuasive. 
	Applicant argues that the amended features of “retrieving, by a server, a first user profile comprising a real-time location associated with the first user, wherein the real-time location is a customer location associated with the first user in proximity to a store to fulfill the first BOPIS order” is effective to overcome the rejection under 35 USC 101. The Examiner disagrees. 
	With respect to Applicant’s comments regarding a streamlined analysis, the streamlined analysis is not a means of avoiding a finding of ineligibility that would occur if a claim were to undergo the full 
	More specifically, the newly amended limitation merely acts to receive the information that is in the profile, the information being indicative of a real-time location. This is not tantamount to employing location-based technology (e.g., GPS, etc.) to actively obtain the changing location of the customer. Even presuming this “real-time” location had been obtained via location-based technology (which is not currently claimed), the limitation itself is little more than “receiving” this data for its use as input for the performed subsequently “estimating”. At best, this limitation as written is little more than receiving gathered data over a network. 
	As such, the Examiner maintains that the added limitations do not overcome the rejection, which has been updated below. 

Applicant’s arguments made with respect to the rejection under 35 USC 103 have been fully considered but are not persuasive. 
	Initially addressing newly amended limitation retrieving a first user profile comprising a real-time location associated with the first user, wherein the real-time location is a customer location associated with the first user in proximity to a store to fulfill the first BOPIS order, the Examiner further cites paragraphs 0016 and 0019 of Gopal. Therein, Gopal discloses receiving location information indicative of a geographic location of the user device (e.g., GPS coordinates or street address), and further continuously or periodically tracking the location of the customer on their way to the physical store. Gopal, then, discloses the profile of the customer to comprise a real-time location associated with the first user, wherein the real-time location is a customer location associated with the first user in proximity to a store to fulfill the first BOPIS order. Alternatively, Li (e.g., 0042) and Philbin (e.g., Fig. 17, col. 4 lines 24-35, col. 5 lines 40-46) could be understood as disclosing such features. 

	Addressing estimating, by the server, a first order pickup time for the first BOPIS order based on the first user profile and the first order details, wherein the first user profile comprises historical order information comprising an actual pickup delay. As noted in the Interview Summary mailed 9/20/2021, the Examiner suggested amending the claims to define the delay as being a delay relative to a set pickup time – e.g., reciting that the profile included historical data of a user's scheduled pickup times and their actual pickup times such that a history of delayed pickup could be used in estimating and prioritizing the first/second pickup times. The claims as amended recite only that the user profile comprises historical order information comprising an actual pickup delay. While Applicant addresses Gopal and Li on pages 11-12 of the remarks, Applicant only superficially addresses Philbin. 
	Turning to Philbin, the Examiner holds that Philbin discloses an actual pickup delay by setting forth that the user is associated with a “habit” of being an average number of minutes late. That is, Philbin determines the average number of minutes a user is late and applies it to determine a scheduled pickup time (see: col. 2 lines 3-7, col. 7 lines 4-6 & 25-30, col. 9 lines Fig. 7). Notably, the average minutes late is determined based upon a comparison to an estimated time of arrival (see: col. 5 lines 18-23), which is saved as historical data of the user (col. 5 lines 21-23, col. 9 lines 50-53, Fig. 7 #716). 
	For these reasons, the rejection under 35 USC 103 has been maintained. 





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 

Examiner Comment: The Examiner additionally incorporates the relevant comments provided under the heading Response to Arguments herein. 

Regarding claims 1-20, under Step 2A claims 1-20 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 

Under Step 2A (prong 1), and taking claim 8 as representative, claim 8 recites a system for prioritizing buy-online pickup-in-store (BOPIS) order fulfillment for a physical store having an online presence configured for: 
receiving a first BOPIS order from a first user, the first BOPIS order having first order details; 
retrieving a first user profile comprising a real-time location associated with the first user, wherein the real-time location is a customer location associated with the first user in proximity to a store to fulfill the first BOPIS order; 
estimating a first order pickup time for the first BOPIS order based on the first user profile and the first order details, wherein the first user profile comprises historical order information comprising an actual pickup delay; 

retrieving a second user profile associated with the second user; 
estimating a second order pickup time for the second BOPIS order based on the second user profile and the second order details; 
determining that the second order pickup time is earlier than the first order pickup time; and 
responsively prioritizing fulfillment of the second BOPIS order over the first BOPIS order, wherein estimating the first order pickup time and the second order pickup time is based at least on an average pickup delay for previous BOPIS orders.

	These limitations recite organizing human activity, such as by performing commercial interactions (see: MPEP 2106.04(a)(2)(II)). This is because the limitations above recite a series of steps by which the system receives orders, estimates pickup times, and prioritizes the orders for fulfillment.  This represents the performance of a commercial interaction, such as performing sales activity and/or business relations, falling under organizing human activity. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the “Certain methods of organizing human activity” grouping of abstract ideas.
Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. The Examiner acknowledges that representative claim8 does recite additional elements, including a computer system, one or more processors, memory device, program instructions, a server, a network, and an order processing module. 
Although reciting these additional elements, taken alone or in combination these elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 8 are recited at a high level of generality (i.e. as generic computing hardware) such 
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
In addition to the above, even assuming arguendo that retrieving a first user profile comprising… does not form part of the abstract idea (which the Examiner does not acquiesce), this step represents little more than extra-solution activity (e.g. data gathering or transmission) that contributes only nominally or insignificantly to the execution of the claimed method (see: MPEP 2106.05(g)).
In view of the above, under Step 2A (prong 2), claim 8 does not integrate the recited exception into a practical application. 

Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Furthermore, the additional elements fail to provide significantly more also because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements of claim 8 utilize operations the courts have held to be well-understood, routine, and conventional (see: MPEP 2106.05(d)(II)), including at least receiving or transmitting data over a network, data gathering, and performing repetitive calculations. 
In view of the above, representative claim 8 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting. 

Regarding dependent claims 9-14, dependent claims 9-14 recite more complexities descriptive of the abstract idea itself. Such complexities do not themselves provide further additional elements in addition to the abstract ideas themselves, and merely result in a more complex abstraction. As such, claims 9-14 are understood to recite at least a similar abstract idea as recited in claim 8. 
Under prong 2 of step 2A, the additional elements of dependent claims 9-14 also do not integrate the abstract idea into a practical application, considered both individually or as a whole. This is again because the additional elements of claims 9-14 are recited at a high level of generality (i.e. as 
Lastly, under step 2B, claims 9-14 also fail to result in “significantly more” than the abstract idea under step 2B. This is again because the claims merely apply the exception on generic computing hardware, and/or generally link the exception to a particular technological environment. Moreover, the claims are implemented using well-understood, routine, and conventional operations as discussed above. 
Even when viewed as an ordered combination (as a whole), the additional elements of the dependent claims do not add anything further than when they are considered individually. 
In view of the above, claims 9-14 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting. 

Regarding claims 1-7, and claims 15-20, these claims recite at least substantially similar concepts and elements as recited in claims 8-14 such that similar analysis of the claims would be readily apparent to one of ordinary skill. As such, claims 1-7 and 15-20 are rejected under at east similar rationale as discussed above. 


 
	
Examiner Comment: Interpretation of References 
The citations provided below are only exemplary and are not meant to be exhaustive. The Examiner reserves the right to provide further citation to support the original position without change to the original interpretation of the reference. Where a quotation of a cited paragraph has been provided, the Examiner has only provided the quotation to provide a clearer context and does not limit the citation to only the emphasized quotation. Applicant should review the entirety of the citation and document. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8-10, 12-13, 15-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gopalsamy (US 20160092969 – herein Gopal) in view of Li (US 20180285960) and Philbin (US 10997645). 
Examiner Comment: The Examiner additionally incorporates the relevant comments provided under the heading Response to Arguments herein. 

Regarding claim 1, Gopal discloses a method of prioritizing buy-online pickup-in-store (BOPIS) order fulfillment for a physical store having an online presence (see: abstract, Fig. 1) comprising: 
receiving a first BOPIS order from a first user via an order processing module connected to a network, the first BOPIS order having first order details (see: 0018, 0020, 0045, Fig. 4 #402); 
Note: Gopal discloses a plurality of orders (e.g., fist, second, third, etc. orders). Each order is associated with a customer and a product or service. The order is also associated with a customer location (e.g., 0016), an approximate time (e.g., 0018), and/or planned arrival time (e.g., 0015). Thus, the first order is understood as having first order details. 
retrieving, by a server, user data comprising a real-time location associated with the first user, wherein the real-time location is a customer location associated with the first user in proximity to a store to fulfill the first BOPIS order (see: 0016, 0019 – see comments under Response to Arguments); 
estimating, by the server, a first order pickup time for the first BOPIS order based on the first order details (see: 0018-0019, 0028);
Note: based on the customer location, approximate order time, etc. an estimated arrival time (i.e., pickup time) is determined. 
receiving a second BOPIS order from a second user via the order processing module (see: 0014-0015) after receiving the first BOPIS order, the second BOPIS order having second order details (see: 0016 (one or more other orders from one or more other customers); 
estimating, by the server (see: 0014, Fig. 1 #102), a second order pickup time for the second BOPIS order based on the second order details; 
determining, by the server, that the second order pickup time is earlier than the first order pickup time (see: 0018 (prioritize the fulfillment...based at least in part on an estimated arrival time of customer 112 ), 0020 (customer 112 with order 116 disposed at a first position in the prioritized fulfillment queue 122), 0030 (determine a prioritized fulfillment queue for a plural orders for in-store pickup), 0042 (the first order disposed at a first position in the prioritized fulfillment queue), 0047 (determine a prioritized fulfillment queue with each order of the plurality of orders in a respective position)).  
Note: Gopal prioritizes order fulfillment based on estimated arrival time for plural orders (e.g., 0018, 0030). The queue has orders disposed in specific positions (e.g., 0020, 0042). In determining the queue position for a plurality of orders, Gopal makes a determination of arrival time for each order relative to the other orders of the plural orders. Paragraph 0047 specifically determines a prioritized queue “with each order of the plurality of orders in a respective position”, while 0048 discloses the queue being based on “an estimated arrival time of each customer of the plurality of customers”. Thus, by placing the orders respectively based on estimated arrival time, Gopal discloses determining when a second order pickup times is earlier than a first, when a first pickup time is earlier/later than a third, fourth, etc. pickup time, and so on. 
responsively prioritizing, by the server, fulfillment of the second BOPIS order over the first BOPIS order (see: 0018, 0020, 0047-0048). 
Note as the orders are prioritized respective to one another based on estimated arrival time, Gopal prioritizes orders with earlier arrival times over those with later times. Notably, Gopal also discloses placing an order in a later position (such as when an estimated arrival time is later) (see again: 0020, 0042). 

Though disclosing all of the above, Gopal does not disclose: 
retrieving a first user profile comprising a real-time location associated with the first user, wherein the real-time location is a customer location associated with the first user in proximity to a store to fulfill the first BOPIS order; 
where the estimating a first order pickup time for the first BOPIS order is also based on the first user profile;
retrieving a second user profile associated with the second user; and,
 is also based on the second user profile. 

Notably, Gopal discloses where the prioritization is based on a number of factors, including customer location, traffic, weather and – most notably -  historical actual arrival (see: 0018), which is stored data indicative of actual arrival times of customers who have placed orders at approximately the same time. Gopal also discloses retrieving location information indicative of a geographic location of the user device (e.g., GPS coordinates or street address), and further continuously or periodically tracking the location of the customer on their way to the physical store (see: 0016, 0019). 
Gopal, however, is silent with respect to individual profiles or necessarily using those profiles in estimating the pickup (arrival) time, or where the profiles comprise historical order information comprising an actual pickup delay. 

To this accord, Li discloses a method for use in facilitating user reception of an item (i.e., pickup) at a retail venue (see: abstract, 0007). Li retrieves customer behavior stored in a data repository (e.g., a stored user profile) that stores behavior for multiple users (e.g., users 0001, 0002, etc.), the customer behavior including order pickup history (see: 0021, 0027). Li then utilizes the retrieved behavior information (including order pickup history) to predict an arrival time for a customer (see: 0008, 0041, 0037). Li is thus understood as disclosing retrieving a user profile and estimating an order pickup time based on the user profile and other factors. Li also discloses the use of location-based tracking (e.g., 0042). Notably, like Gopal above, Li discloses the method for use with respect to multiple users (e.g., user 001, user 002, and numerous additional users). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Gopal, which utilizes various factors in estimating pickup 

	Lastly, though disclosing all of the above, Gopal and LI does not disclose wherein estimating the first order pickup time and the second order pickup time is necessarily based on the user profiles that comprise the historical order information comprising an actual pickup delay.  Notably, Gopal does disclose utilizing historical arrival data, including actual arrival time, duration between receipt of an order an actual arrival time, and the like (see: 0018). Moreover, Li expressly utilizes retrieved behavior information (including order pickup history) to predict an arrival time for a customer (i.e. estimate the arrival time) (see: 0008, 0041, 0037). 
	To this accord, and also in the field of  prioritizing order queues, Philbin discloses evaluating historical data for a user, the historical data indicative of how early or late (i.e., delayed) a user has been when picking up an order (see: col. 9 lines 51-57). Philbin determines the habit of the user including (see: col. 5 lines 18-23, Fig. 15), the habit indicating an average amount of time that the user arrives early or late (see: Fig. 7 #716, col. 7 lines 4-6). Most importantly, an estimated time of arrival is determined for the user based on the number of minutes the user is on average early or late (see: col. 2 lines 3-7, col. 4 lines 49-56, col. 7 lines 25-30). The “habit” or average delay – which is saved in association with the user – represents and actual pickup delay (see also: comments under Response to Arguments). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Gopal and LI to have utilized the known technique of Philbin to determine estimated pickup times based on historical user data – including data indicative of 

2. The method of claim 1 wherein the first BOPIS order is for a product having one or more product properties, and the first order details include the product properties (see: Gopal: 0015 (item may include one or more products or services), 0023; Li: 0032 (serial number, text based and/or image based description), Fig. 3 #312).
Note: an order indicates a specific item, the indication of the specific item representing a property (see Gopal). Li more explicitly discloses properties such as serial number and description. 

3. The method of claim 1 wherein the first order details include one or more characteristics of the physical store (see: Philbin: Fig. 3 #302, col. 5 line 63-col. 4 line 2).


5. The method of claim 1 wherein the first and second order pickup times are estimated by a cognitive system trained with a plurality of input samples each comprised of a historical BOPIS order having historical order information respectively associated (see: Gopal: 0018, 0039; Li: 0020 (machine learning process 117), 0021 (order pickup history), 0022 (run machine learning process to examine results and adjust pickup scheduling process), 0025, claims 6-7). 
Note: Both Gopal and Li disclose using historical data in the context of estimating time of arrival and prioritization. Li specifically discloses using a machine learning process that is used to adjust cognitive system trained with a plurality of input samples. 

6. The method of claim 1 further comprising receiving an updated location of the first user indicating proximity to the physical store and responsively modifying the first order pickup time (see: Gopal: 0019-0020).

Regarding claims 8-10 and 12, as well as claims 15-17 and 19, these claims recite substantially similar limitations and scope as recited in claims 1-3 and 5 such that at least similar analysis would be readily apparent to one of ordinary skill in the art. Claims 8-10, 12, 15-17, and 19 are thereby rejected under at least similar rationale as discussed above. 

Regarding claim 13 and parallel claim 20, these claims fail to distinguish the claimed invention from the prior art. Claim 13 and claim 20 each recite a profile that includes historical information regarding the previous BOPIS orders from the first user including a percentage of previous BOPIS orders actually picked up. Notably, Gopal teaches using historical arrival time data (i.e., data regarding previous BOPIS orders)(see: 0018, 0031), while Li discloses a user profile including order pickup history data (see: 0021, 0027). Gopal also discloses other data, including demographic data (e.g., 0031, 0038). Similarly, Philbin discloses historical user data in the form of an average amount of time the user arrives early or late (see: col. 9 lines 51-57). The combination, then, teaches a user profile, the profile including BOPIS related information. 
Though disclosing the above, neither Gopal nor Li disclose the profile information regarding BOPIS orders to expressly include a percentage of previous BOPIS orders actually picked up. This data, however, is non-functional descriptive material. That is, the claims merely set forth a different type of .

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gopal in view of Li and Philbin as applied to claims 1, 8, and 15 above, and further in view of Rademaker (US 20130346237).

Regarding claim 4 and parallel claims 11 and 18, Gopal in view of Li discloses all of the above as noted but does not disclose wherein the first order details include an order velocity indicative of an urgency of the first user in placing the first BOPIS order. Such features were well-established in the art before the effective filing date of invention. 
For example, Rademaker discloses a product request including at least information that identifies the desired product, a desired quantity of the product, and information for associating the product request with the customer (such as a customer ID and/or the like). More importantly, the product request may also include an indication of urgency (e.g., the product may be obtained when convenient, the product should be obtained as soon as possible, the product should be obtained before a specified date, and so on) (see: 0053). As the product request includes an indication of urgency, Rademaker discloses order details include an order velocity indicative of an urgency of the first user. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Gopal in view of Li and Philbin to have utilized the known technique of indicating urgency as disclosed by Rademaker in order to have enabled customers to efficiently obtain products without negatively impacting other tasks scheduled throughout the day (see: 0003). 
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gopal in view of Li and Philbin as applied to claims 1 and 8 above, and further in view of Yamamoto (US 20050055260). 

Regarding claim 7 and parallel claim 14, Gopal in view of Li discloses all of the above as noted but does not disclose:
detecting that the second order pickup time is less than a predefined threshold; and 
notifying the physical store of the second order pickup time with a warning that the second BOPIS order is urgent.
To this accord, Yamamoto discloses a method that includes receiving a delivery request for having items delivered to a destination, the request including a delivery time limit (see: 0014, Fig. 5 #454). Yamamoto further discloses judging (detecting) whether or not delivery schedule information indicates an immediate delivery, such as by comparison of the delivery schedule information with a  predetermined length of time (0014, 0028-0029, 0134Fig. 6 #442). Thus, by judging using the delivery schedule indicating a time limit against a predetermined criteria/time period, Yamamoto discloses detecting that the second order pickup time is less than a predefined threshold. Furthermore, Yamamoto discloses providing a notification in the system with a warning that an order is urgent (i.e., indicated as immediate delivery) (see: 0042 (result of the allocation is transmitted to an output terminal and displayed on the output terminal), 0123-0124, 0161, 0176, Fig. 12 #464 & 466).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Gopal in view of Li and Philbin to have utilized the known technique of detecting and indicating an immediate delivery as taught by Yamamoto in order to have provided a method that readily detected delivery requests in need of immediate attention and more promptly respond to them (see: Yamamoto: 0038). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J ALLEN whose telephone number is (571)272-1443. The examiner can normally be reached Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM J. ALLEN
Primary Examiner
Art Unit 3625



/WILLIAM J ALLEN/Primary Examiner, Art Unit 3619